Citation Nr: 1436471	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Little Rock, Arkansas.  The issue on appeal was denied by the Board in September 2012.  

The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The September 2012 Board denial was vacated and remanded back to the Board by the Court in a January 2014 Memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the January 2014 Court Memorandum decision, the September 2012 Board denial contains error in two evidentiary findings.  The Board was incorrect in concluding that there was nothing in the record to support the Veteran's statement that a trial was held in 1973, as an April 1991 report from the Monterey County Municipal Court notes that a trail was held in 1973.  Additionally, the Board's reliance on a July 2005 VA evaluation and opinion was incorrect because the examiner's conclusion that he was unable to provide an opinion on the date of onset of the Veteran's schizophrenia without relying on speculation was inadequate since he did not discuss the nature or usual etiology of schizophrenia, how the medical community at large typically identifies schizophrenia, or the currently accepted medical theories concerning the etiology of schizophrenia.  Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by an appropriate medical professional to determine whether the Veteran's schizophrenia is causally related to service.  The reviewer is asked to discuss the nature or usual etiology of schizophrenia, how the medical community at large typically identifies schizophrenia, and the currently accepted medical theories concerning the etiology of schizophrenia and, in light of this discussion, to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's schizophrenia was incurred in service or within a year of service discharge.  A complete rationale must be provided for any opinion offered.  

If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for schizophrenia based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

